DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Re. claim 1: the closest prior art Lin et al. (US 2019/0317577 A1) discloses a liquid cooling head device (102), comprising:
a base (110) comprising a diversion channel (171), a first chamber (160) and at least one opening (162), wherein the first chamber is in communication with the diversion channel and the at least one opening; (see fig. 6, 7; para. 0050-0052)
a heat-dissipation fin module (166) received within the first chamber; (see fig. 6; para. 0050-0052)
an upper cover (143, 144) covering one surface of the base, and a second chamber (145) formed between the upper cover and the base, and being in communication with the first chamber through the at least one opening; (see fig. 4, 5; para. 0046-0049)
an outlet portion (160) disposed on the base, and being in communication with the first chamber through the diversion channel; (see fig. 4, 5; para. 0037-0038)
an inlet portion (104) formed on the upper cover; and (see fig. 4, 5; para. 0037-0038)
a fluid pump comprising:
a housing (155) covering one surface of the upper cover facing away from the base, so that a third chamber (within 155) being collectively defined by the housing and the upper cover, and the third chamber respectively connected with the second chamber and the outlet portion; and (see fig. 4-7; para. 0048-0054)
a fan blade (138) located in the third chamber, and the diversion channel being located between the fan blade and the first chamber, (see fig. 6, 7; para. 0055)

However, Lin fails to disclose:
an inlet portion disposed on the base, 
an outlet portion formed on the upper cover; and
wherein when a working fluid is sent into the first chamber from the inlet portion, and further flowed into the second chamber, the fan blade draws the working fluid in the second chamber out of the outlet portion through the third chamber.

While one of ordinary skill would have found it obvious to reverse the rotation of the blades in order to make the inlet portion of Lin the outlet portion and to make the outlet portion of Lin the inlet portion, the remaining limitations would not have been an obvious modification. To make the working fluid drawn into the second chamber and out of the outlet portion through the third chamber would not have been obvious to one of ordinary skill in the art. This would have required a full redesign of the order of the chambers and one of ordinary skill would not have been motivated to fully redesign the order of the chambers. 

Other prior art references such as Tsai et al. (US 2017/0192471 A1) teach an inlet (46) and an outlet (47) in Fig. 15A-D that are on a same level and so one cannot be considered “disposed on the base” and “formed on the upper cover” which is required by the claim. Further, references such as Park (US 2014/0334921 A1) disclose an inlet (313) and an outlet (314) in Fig. 3-4 are both attached to the same layer of upper cover (310). Park also cannot be considered to teach that an inlet and outlet are “disposed on the base” and “formed on the upper cover.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 23, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835